DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claim 1 is directed to a method.  The claim falls under one of the four statutory classes of invention.  
	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  
	Taken claim 1, as an example, claim 1 recites :

accessing bank checking account information for the client;
determining that the bank checking account information for the client meets predetermined account requirements of predetermined minimum assets and predetermined minimum transaction activity;
approving the client for refinancing based upon the bank checking account information having the predetermined minimum assets and the predetermined minimum transaction activity;
receiving credit card sign-in information for a first credit card of the client;
accessing prior purchase information for the first credit card of the client;
displaying the eligible prior purchase for the first credit card; 
receiving authorization to refinance the eligible prior purchaser;
paying for the eligible prior purchase of the first credit card; and
providing a payment plan for repayment of the eligible prior purchase.
	Claim 1 is similar to the functions of organizing human activities such as creating a contractual relationship as was found in buySafe or providing a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  

 	If so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because :
The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  The claim recites the additional elements of a finance server with a user interface in communication with a client computer.
The claimed server and client computer are general purpose computers (see the applicant’s specification).  These claimed devices are noted to perform routine computer functions such as receiving data, updating data and determining data.
The claimed server and client device are also seen as generic computers performing generic functions without an inventive concept as such do not amount to significantly more.  These devices are simply a field of use that attempt to limit the abstract idea to a particular environment.  The type of data being manipulated does not impose meaningful limitations.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore the claim does not amount to significantly more than the abstract idea itself.   The claim is not patent eligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-05058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


November 16, 2021